Citation Nr: 0024830	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether clear and unmistakable error was committed in 
November and December 1969 rating decisions regarding the 
grant of service connection and assignment of a 30 percent 
evaluation for residuals of a gunshot wound to the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969 when he was placed on the Temporary Disability 
Retired List (TDRL).  In December 1973, he was discharged 
from the TDRL as fit for full duty with no severance pay.

This case was previously before the Board in May 1999, at 
which time the issues included entitlement to service 
connection for damage to Muscle Group XI as a residual of a 
gunshot wound to the left lower extremity, entitlement to an 
increased rating for residuals of the gunshot wound to the 
left lower extremity, evaluated as 30 percent disabling, and 
whether clear and unmistakable error had been committed in 
the November and December 1969 rating decisions assigning a 
30 percent rating for residuals of a gunshot wound to the 
left lower extremity.  

In its May 1999 decision, the Board granted service 
connection for residuals of damage to Muscle Group XI of the 
left lower extremity.  The Board remanded the question of 
entitlement to an increased disability rating for residuals 
of the gunshot wound to the left lower extremity.  The Board 
denied the appeal on whether clear and unmistakable error had 
been committed in the November and December 1969 rating 
decisions regarding the assignment of a 30 percent rating for 
residuals of a gunshot wound to the left lower extremity.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  In a joint 
motion for remand, the Department of Veterans Affairs (VA) 
and the appellant's representative requested that the Court 
remand the question whether there was clear and unmistakable 
error in the November and December 1969 rating decisions 
assigning a 30 percent rating for residuals of the gunshot 
wound to the left lower extremity.  The parties agreed to 
dismiss the veteran's appeal to the Court relating to the 
other two issues.  In March 2000, the Court remanded the case 
solely on the issue of whether clear and unmistakable error 
had been committed in the November and December 1969 rating 
decisions.  The Board was directed to review the issue in a 
manner consistent with Court requirements and to provide 
proper and adequate reasons and bases for its decision. 

The case was then returned to the Board.  The veteran's 
representative before the Court indicated in July 2000 that 
he would not represent the veteran before the Board.  The 
veteran was advised of this attorney's decision, and he was 
advised that his previous representative before the VA would 
be afforded an opportunity to submit additional argument on 
his behalf.  He was also advised that he could elect to 
submit additional argument or evidence, and responded that he 
had no additional evidence or argument to submit.  In the 
interim he had appointed another service organization to 
represent him before the VA.  The appellant's currently 
designated  representative has submitted a written 
presentation on his behalf. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present issue is of record.

2.  The veteran sustained a through-and-through gunshot wound 
to the left knee in service in February 1969, with a fracture 
of the medial tibial plateau which ran from the anterior to 
the posterior.  Debridement and surgery was performed.

3. A Medical Evaluation Board report of July 1969, found that 
the veteran had a full range of motion of the left knee with 
considerable instability on the medial side, and no 
neurovascular deficit.  The medial side was found to have 
lost height, producing varus bowing on weight bearing.  A 
Physical Evaluation Board, using the VA Schedule for Rating 
Disabilities, subsequently assigned a 30 percent evaluation 
for traumatic arthritis of the left knee.

4.  VA orthopedic and neurologic examinations in October 1969 
noted that the left leg wound had resulted in residual 
disability of the left knee.  Limitation of motion of the 
left knee, laxity of the medial collateral ligament, 
crepitus, and X-ray evidence of an old fracture of the tibial 
plateau of the left leg were noted.

5.  6- and 6 1/2-inch scars on the left knee area that were 
adherent, lesser circumferences of the left thigh and left 
calf than on the right, and impairment of superficial 
sensation in the immediate vicinity of the scars were also 
described.

6.  The VA neurologic examination specifically found that 
there was no sensory loss in the left leg or foot, and no 
muscle atrophy in the left leg was found.

7.  In ratings in November and December 1969, the regional 
office granted service connection for residuals of a gunshot 
wound to the left knee.  The rating was based on traumatic 
arthritis of the knee and impairment of the tibia.  
Diagnostic Code 5010-5257 was assigned and it was evaluated 
as 30 percent disabling.

9.  There was a reasonable and tenable evidentiary basis for 
the November and December 1969 ratings assigning a rating for 
residuals of a gunshot wound based on the left knee 
impairment.


CONCLUSION OF LAW

The November and December 1969 rating actions assigning a 
knee disability rating for residuals of the gunshot wound of 
the left knee were not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1155, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105, Part 4, 4.40-4.42, 4.44-4.59, 4.71a, 4.72 and Part 4, 
Diagnostic Codes 5257, 5262 (as in effect in 1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran has maintained that the November and 
December 1969 rating actions were clearly and unmistakably 
erroneous because they did not assign a separate rating of 10 
percent (or more) for damage to Muscle Group XI.  He 
maintains that the nature and extent of his gunshot wound 
established that some muscle damage had occurred, especially 
considering pertinent regulations relating to gunshot wounds, 
and that, in fact, the VA examinations in 1969 showed some 
symptoms of damage to Muscle Group XI.

I.  Background

The veteran sustained wounds including a through-and-through 
gunshot wound of the medial aspect of the left leg on 
February 19, 1969.  Surgery was performed on the left lower 
extremity very soon thereafter.  A large exit wound 
anteriorly was debrided of skin and subcutaneous tissue, and 
the entrance and exit wounds connected.  A tangential track 
was found across the medial condyle, which was debrided with 
a curet and irrigated with saline.  The excision was extended 
in a curvilinear fashion along the medial aspect of the 
patella and was carried down into the knee joint.  The knee 
joint was irrigated and the medial tibial plateau was found 
to be fractured in a linear fashion which ran from anterior 
to posterior.  Cartilage at the medial plateau was found to 
be comminuted to approximately the midportion of the joint.  
The fragment of the bone attached to the medial collateral 
ligament was left and was turned into the large defect in the 
medial tibia and sutured in place in an effort to close the 
joint.  The knee joint was closed with sutures.  The skin was 
approximated over the arthrotomy incision.  The wound was 
then dressed, and splints were applied.  A cylinder cast was 
applied for immobilization of the fracture site.  An x-ray 
report dated February 20 described the injury as a comminuted 
fracture of the medial condyle of the left tibia involving 
the articulating surface in its most medial aspect.  There 
was also evidence of marked soft tissue trauma along the 
medial aspect of the knee.  

On March 7, 1969, the cast was changed and a pocket of 
purulent material from the wound at the medial aspect of the 
left knee was found.  After several days of treatment, the 
wound was clean and the drainage had ceased.  On March 16, 
1969, the veteran was transferred to a hospital in Texas at 
which time it was noted that the gunshot wound had not caused 
any artery or nerve damage.  On March 18, 1969, traumatic 
arthritis of the left knee secondary to a fracture of the 
left medial tibial plateau was diagnosed.  The veteran 
continued to convalesce.  An X-ray in June 1969 concluded 
that the healing process was satisfactory.

In late July 1969, a Medical Board report noted that the 
veteran had full range of motion of the left knee with 
considerable instability on the medial side.  The medial side 
was found to have lost height, producing varus bowing on 
weight bearing.  There was some pain with walking.  There was 
no neurovascular deficit.  The report indicated that the 
veteran had received maximum hospital benefits, and that he 
was unfit for further duty.  He was referred to the Physical 
Evaluation Board.  In early August 1969, a Physical 
Evaluation Board found that the veteran was disabled due to 
traumatic arthritis of the left knee.  The Physical 
Evaluation Board rated the condition as 30 percent disabling 
by reference to Diagnostic Code 5262 of the VA Rating 
Schedule based on impairment or malunion of the tibia with 
knee disability.  

A claim for service connection for residuals of a gunshot 
wound to the left knee was received from the veteran in 
September 1969.

On VA orthopedic and neurologic examinations in October 1969, 
the veteran's history was reviewed.  The veteran's complaints 
included pain in the left knee and a limp in the left leg.  
The veteran also complained of numbness and stiffness in the 
left leg, and an inability to put weight on the left leg for 
any period of time.

The neurological examiner noted the presence of several scars 
on the anteromedial aspect of the left knee and left upper 
leg.  There was some impairment of superficial sensation in 
the immediate vicinity of the scars.  There was no sensory 
loss in the left leg or foot.  The examiner specifically 
found no muscle atrophy.  The deep tendon reflexes were 
normal.

On the orthopedic examination, limited range of motion of the 
left knee, and a mild limp on the left lower extremity were 
noted.  He was able to bend, stoop, and stand on his heels 
and toes without difficulty.  He squatted only two-thirds of 
the way due to limitation of motion in the left knee joint.  
A 6 1/2-inch scar over the medial aspect of the left knee 
joint, and another scar 6 inches in length over the medial 
aspect of the knee were noted, with both scars being 
adherent.  There was a bony defect of the medial tibial 
plateau.  There was laxity of the medial collateral ligament.  
There was also increased crepitus in the joint.  Leg lengths 
were equal.  Circumference of the right thigh and right calf 
were greater than the left.  X-rays of the left leg 
demonstrated an old fracture of the tibial plateau, but were 
otherwise normal.  The diagnosis was residuals of compound 
fracture of the medial tibial plateau of the left knee with 
post-traumatic arthritis, internal derangement, and 
limitation of motion, symptomatic, moderate.

In late November 1969, the regional office granted service 
connection for residuals of gunshot wound of the left lower 
extremity with traumatic arthritis of the left knee and 
malunion or impairment of the left tibia, rating this 
disability as 30 percent disabling under Diagnostic Codes 
5010-5257.  In December 1969, the regional office granted 
service connection for a scar of the right knee, and 
continued the 30 percent disability evaluation of the left 
knee.  The veteran was advised of these rating 
determinations, and of his right to appeal.  He did not 
initiate any appeal from these rating determinations.

On a VA examination in September 1996, there was some 
limitation of motion, crepitus, and laxity of the left knee.  
An X-ray of the left knee suggested some narrowing in the 
knee joint with a loose body.

In December 1996, the veteran's representative requested 
consideration of a rating based on muscle damage of the left 
leg.  In January the issue was clarified as a claim for clear 
and unmistakable error in the 1969 rating actions due to a 
failure to rate muscle damage of the left leg.  

On a VA examination in March 1997, the veteran complained of 
pain, numbness, and cramping in the posterior left calf.  
There was a large, partially adherent, X-shaped scar of the 
medial portion of the left leg immediately below the knee 
joint.  The scar was in the area of the gastrocnemius muscle, 
which had 5/5 strength.  There was 4/5 strength of the 
extensor, hallucis digitorum longus, flexor hallucis longus, 
and flexor digitorum longus muscles.  Evidence of pain was 
noted on resistance against the gastrocnemius, soleus, and 
posterior tibial muscles.  There was no evidence of tendon 
damage.  The examiner expressed the opinion that the 
veteran's muscle pain in his posterior calf was residual to 
his inservice gunshot wound to the left lower extremity.

At a video conference hearing before a member of the Board in 
February 1998, the veteran contended that the 1969 ratings 
contained clear and unmistakable error because they did not 
assign an evaluation for damage to Muscle Group XI despite 
the evidence of a through-and-through gunshot wound.

In a decision in May 1999, the Board of Veterans' Appeals 
found that the veteran was currently entitled to service 
connection for damage to Muscle Group XI.   However, the 
Board found that the service medical records did not record 
any muscle damage due to the gunshot wound nor did the VA 
examination in October 1969.  The Board concluded that the 
muscle damage was established by the March 1997 examination 
which specifically found evidence of impairment of the 
muscles below the knee, and the opinion by that VA examiner 
that the veteran's muscle pain in the posterior calf was 
residual to his inservice gunshot wound to the left lower 
extremity.  The Board remanded the question of an increase in 
rating for the residuals of the gunshot wound to the left 
lower extremity, noting that the existing rating was 
intertwined with the rating that could be assigned for the 
newly service-connected disability based on damage to Muscle 
Group XI.

II.  Analysis

38 C.F.R. §§ 3.104 and 3.105 provide that the decision of a 
duly constituted rating agency on which an action was 
predicated will be final as to the conclusions based on 
evidence on file at the time and will not be subject to 
revision on the same factual basis, except by appellate 
review, the introduction of new and material evidence, or by 
a finding of clear and unmistakable error.

In this case, there is no question that the rating actions of 
1969 have become final, and the only question currently 
before the Board is whether there was clear and unmistakable 
error in those rating actions in that they assigned a rating 
based on the residual disability of the left knee, but did 
not establish service connection for, or rate, any disability 
based on muscle damage.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43, 44 (1993).

In order for there to be a valid claim of clear and 
unmistakable error, there must have been an error in the 
prior adjudication, and either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, therefore, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Clear and unmistakable errors are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Thus, 
if there was any tenable or reasonable basis for the 
determination, then clear and unmistakable error was not 
present.  A determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior decision.  Under this 
standard, the benefit of the doubt rule does not apply.  See 
Russell v. Principi, 3 Vet. App. 310, 313, 314 (1992), 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).
In essence, clear and unmistakable error is very specific and 
a very rare kind of error.  It is the kind of error of fact 
or law which is undebatable and leads to the conclusion that 
reasonable minds could not differ.  Fugo v. Brown, supra.

As previously indicated, the Board's review concerning 
whether there was clear and unmistakable error relating to 
the 1969 rating actions is based on the law that existed at 
the time of such rating determinations, and the evidence then 
of record.  With this in mind, the Board has reviewed the 
regulations in effect in 1969 in regard to muscle injuries, 
including 38 C.F.R. §§ 4.47, 4.56, 4.59, and 4.72.

In this regard, 38 C.F.R. § 4.47 provided at the time that 
through-and-through muscle wounds and other wounds of the 
deeper structures almost invariably destroy parts of muscle 
groups and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangements bring about fatigue 
and pain, thus further interfering with the function of this 
part.  

38 C.F.R. § 4.49 related to deeper structures and cautioned 
that a description of the residuals of a wound in terms of 
one or more superficial scars does not, however, evidence the 
application of medical knowledge and observation to the 
extent required.  The whole track of the missile should be 
envisaged and its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvement either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury must be consulted and considered in 
evaluating the final picture.

38 C.F.R. § 4.51-4.56 related to establishing whether there 
is muscle weakness or muscle damage and evaluating the 
nature, type, and effect of injury and disability.  38 C.F.R. 
§ 4.56 specifically listed the factors to be considered in 
evaluating healed wounds involving muscle groups.  It notes 
that a through and through wound would be at least a moderate 
injury.  

38 C.F.R. § 4.72 provided that in rating disability from 
injuries of the musculoskeletal system, attention was to be 
given first to the deeper structures injured, bones, joints, 
and nerves.  A compound comminuted fracture, for example, 
with muscle damage from the missile, establishes severe 
muscle injury, and there may be additional disability from 
malunion of bone, ankylosis, etc.  The location of foreign 
bodies may establish the extent of penetration and consequent 
damage.  A through-and-through injury, with muscle damage, is 
always at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound, comminuted fracture and definite muscle or 
tendon damage from the missile.  There are locations, as in 
the wrist or over the tibia, where muscle damage might be 
minimal, or damage to tendons repaired by suture, and in such 
cases requirements for severe ratings are not necessarily 
met.

The Board has carefully reviewed the evidence of record, 
including the service medical records, and the medical and 
other records after the veteran's service.  The service 
medical records show that the veteran sustained a gunshot 
wound on the medial side of the left knee which caused a 
linear fracture of the medial tibial plateau.  The tangential 
wound track was across the medial condyle, and the medial 
collateral ligament and the cartilage of the medial plateau 
were affected.  The medical records relating to the immediate 
treatment and the medical records of the veteran's treatment 
through July and August 1969 fail to mention or demonstrate 
that there was any muscle damage or impairment resulting from 
the initial missile trajectory.  These records do not mention 
or demonstrate muscle damage of any kind in the left lower 
extremity, although they describe several months of treatment 
after the initial injury.  On different occasions, it was 
noted that there had been no artery or nerve damage.  

As provided in 38 C.F.R. §§ 4.47-4.56, the whole track of the 
missile should be envisioned.  In this case, the track of the 
bullet was through the medial side of the knee joint, with 
medical records establishing no nerve, artery, or other 
significant tissue involvement other than as mentioned: bone, 
ligament, and cartilage damage.

The Medical Evaluation Board and the Physical Evaluation 
Board reports of July and August 1969 indicated that the 
veteran had a full range of motion of the left knee with 
considerable instability on the medial side, and a 30 percent 
evaluation was assigned under Diagnostic Code 5262 of the VA 
schedule for rating disabilities, based on impairment or 
malunion of the tibia with severe knee disability.  No 
mention was made of muscle damage.

On a VA examination in October 1969, there was limitation of 
motion of the left knee and the veteran limped on the left 
leg.  There were adherent scars on the knee, and the 
neurological examination indicated that there was some 
impairment of superficial sensation in the immediate vicinity 
of the scars.  There was no sensory loss in the leg or foot.  
While the veteran complained of some numbness and stiffness 
in the left leg, the neurological examination specifically 
found no muscle atrophy.  There was definite laxity of the 
medial collateral ligament and crepitus.  An X-ray of the 
left knee showed a healed fracture.

In rating the disability in November and December 1969, the 
regional office reviewed the veteran's service records and 
the VA examination.  The regional office assigned a 30 
percent evaluation for the disability of the left knee under 
Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation or lateral instability, severe.  Since there was 
no current evidence of malunion or nonunion, Diagnostic Code 
5262 was not fully applicable and Code 5257 appears to have 
been the most applicable Code for rating the impairment of 
the veteran's knee.

On appeal, the veteran has maintained that the 30 percent 
evaluation for impairment of the knee was proper, but that 
there was clear and unmistakable error in not providing an 
additional grant of service connection and an additional 
rating for muscle damage.  However, the veteran has not 
pointed to any specific service medical record or any finding 
on the VA examinations in 1969 which would show that muscle 
damage was found and diagnosed.  While the veteran points to 
pertinent regulations relating to evaluating the nature and 
extent of through and through missile wounds with resultant 
muscle damage, in fact, the service medical records and the 
VA examination failed to indicate the presence of specific 
muscle damage.  Findings of symptoms and complaints 
consistent with muscle damage were first shown in 1997, when 
there was pain noted on resistance against certain muscles, 
some loss of strength in certain muscles, and an opinion by a 
VA examiner that the veteran's muscle pain in the posterior 
calf was a residual of the gunshot wound.  Of course, such 
evidence was not present in 1969, and cannot be utilized to 
establish that clear and unmistakable error occurred in the 
1969 ratings.  

Basically, while there were some unequal leg circumferences 
and some complaints of stiffness and numbness in the left leg 
in 1969, the service medical records and the VA examiners in 
1969 failed to mention at any point that there was muscle 
damage or muscle atrophy resulting from the missile wound 
that occurred in February 1969.  The neurological examination 
specifically found no muscle atrophy.  There is a reasonable 
and tenable basis for the regional office to have rated the 
veteran's disability in 1969 on the basis of Diagnostic Code 
5257 only.  The findings from the service medical records and 
the VA examinations in 1969 provide a sufficient basis to 
indicate that the rating in 1969 was, at most, a matter of 
judgment (by not assigning a separate evaluation for muscle 
damage), as opposed to clear and unmistakable error.  
Factually, it is very clear that there was no evidence of 
muscle damage available in 1969 and therefore no basis for 
rating it.  In essence, the veteran has pointed to the 
description of the wound as a "through and through" wound, 
and is contending that the use of the term establishes, 
legally, a basis for finding muscle damage.  However, the use 
of the term does not define muscle damage, per se.  It merely 
describes a wound with a point of entry and a distinct point 
of exit.  A close reading of 38 C.F.R. §§ 4.56 and 4.72 
confirms this view.  Both sections deal with the ratings to 
be assigned for wounds of differing severity.  Both specify 
that a through and through wound with muscle damage must be 
rated at certain minimal levels.  The specific wording of the 
sections show that both factors must be present, and the 
presence of one does not presume the presence of the other.  
This view was specifically endorsed by the Court in a case 
cited by the appellant which found that a through and through 
wound with clear evidence of muscle damage to two muscle 
groups required a specific rating, and that it was clear 
error not to do so.  Myler v. Derwinski, 1 Vet. App. 571 
(1991).    

In essence, even if the Board were to accept the premise that 
there was a basis for reasonable minds to differ as to 
whether the ratings in 1969 went far enough, this is not a 
basis for determining whether clear and unmistakable error 
actually occurred in the 1969 ratings.  Rather, clear and 
unmistakable error is very specific and a very rare kind of 
error.  It is the kind of error that is undebatable and where 
the evidence can lead to no other reasonable conclusion.  
With the service medical records and the VA examinations in 
1969 failing to even mention the presence of muscle damage, 
and, in fact, specifically indicating that there was no 
muscle damage present, the veteran has not maintained the 
burden of proof showing that such ratings in 1969 were 
clearly and unmistakably erroneous.  Even where there is the 
possibility of error, or where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Derwinski, 
supra.

In this case, the regional office in its ratings in 1969 did 
consider all of the evidence of record.  The veteran has not 
specifically contended otherwise.  Even if the Board were to 
accept an argument that the regional office in 1969 did not 
adequately consider all of the evidence of record, there must 
be more than a disagreement as to how the facts were weighed 
or evaluated.  Russell v. Principi, 3 Vet. App. 310 (1992).  
In this regard, there may be some question as to whether the 
regional office in 1969 had all of the current service 
medical records.  (Service medical records are always 
presumed to be of record and can be the basis for a 
retroactive revision of a remote claim.  See 38 C.F.R. 
§§ 3.156(c), 3.400(q).)  However, as previously indicated, 
the complete records now available, do not show the presence 
of muscle damage.  Consequently, there is no showing that the 
factual basis in 1969 has now changed.  There is no basis to 
conclude that the service medical records clearly and 
unmistakably showed that the missile injury caused muscle 
damage.  

The veteran has contended that the 1969 rating actions did 
not consider all of the pertinent regulations relating to the 
nature and extent of missile wounds and muscle damage.  
However, there is a presumption of regularity which holds 
that Government officials are presumed to have properly 
discharged their official duties.  Even though the 1969 
rating actions did not clearly state that all regulations 
were considered, the regional office ratings in 1969 were the 
product of the factual record at the time, and appear to be 
based on a rational review of the record.  The appellant 
certainly has not presented clear evidence to rebut the 
presumption of regularity.  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

Even if the Board were to accept the argument that the 
regional office did not adequately consider all of the laws 
and regulations at the time of the rating decisions, the 
state of the evidence at the time of the rating decisions was 
such that there was no finding in the service medical records 
or the VA examination in 1969 of muscle damage.  Then, the 
only possible cause of action would not be a grant of 
benefits (based on clear and unmistakable error), but the 
statement that there may have been a need for, and a possible 
request for, an additional medical examination.  However, 
there was no such examination at the time, and no clear 
foundation to state that muscle damage was found and 
diagnosed in 1969.  If the next step would be to argue that 
there was a breach of duty to assist by not ordering a 
further examination, it is noted that a breach of duty to 
assist cannot form the basis of a clear and unmistakable 
error claim.  Baldwin v. West, supra.  

Accordingly, the Board concludes that the veteran has not 
established that clear and unmistakable error occurred in the 
rating decisions in 1969 assigning a 30 percent evaluation 
for residuals of a gunshot wound to the left knee.


ORDER

There was no clear and unmistakable error in the November and 
December 1969 rating decisions regarding the grant of service 
connection and assignment of a 30 percent evaluation for 
residuals of gunshot wound to the left knee.  The appeal is 
denied.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

